El Juez Asociado Señor W-ole
emitió la opinión del tribunal.
Félix BanucM demandó en daños y perjuicios a la entidad conocida como “Sistema de Biego de Isabela,” que es un sistema de regadío para un área limitada en la parte Noroeste de esta Isla. BanucM alegó primeramente que el demandado convino en suministrar agua a ciertas parcelas de sus tierras, designadas en los libros del demandado como No. 2-A y 12, y a incluirlas en su llamado distrito provisional de riego. De los términos y condiciones del supuesto convenio, los más importantes eran substanciálmente los siguientes :
(a) Ambas parcelas serían incluidas en el distrito provisional de riego y recibirían agua a determinado precio por un número limi-tado de días consecutivos dentro de cada quincena, comenzando en diciembre de 1928 y enero de 1929, respectivamente.
*366(b) El demandado igualmente convino en incluir las parcelas en su distrito provisional de riego mientras éste existiera, y en que si por alguna razón una o ambas parcelas fuesen excluidas del referido distrito, se les suministraría a las tierras el agua necesaria para su regadío hasta la recolección de la cosecha bajo cultivo al tiempo de efectuarse la exclusión.
(c) En consideración a lo cual el demandante convino en que al expirar el primer año de tal servicio, él comenzaría a pagar las pri-mas requeridas a tenor de los términos de la Ley Núm. 63 de 19 de julio de 1919 (Leyes de 1919, pág. 349) según fué enmendada.
El demandante alegó además que el 26 de junio de 1929, y aproximadamente seis meses después de haber comenzado a funcionar el servicio de riego, éste fué repentina e inten-cionalmente suspendido y sus tierras quedaron privadas de los beneficios del agua basta entonces suministrada a las mismas, reduciéndose el producto neto de la caña de azúcar entonces bajo cultivo en $7,040.25. Banuchi también adujo que debido a la susodicha suspensión de las facilidades de regadío se vió precisado a vender las tierras el 6 de marzo de 1930 a la Central Cambalache por $6,000 menos de los que hubiera recibido por las mismas de haber continuado disfrutando de los beneficios del sistema del demandado. Por tal motivo reclamó daños y perjuicios por la cantidad total de $13,040.25.
El demandado contestó negando las referidas alegaciones y especialmente la existencia de convenio alguno, oral o es-crito, en el sentido de suministrar agua a las tierras del de-mandante o de incluirlas en su distrito provisional de riego. Alegó afirmativamente que todo lo efectuado en relación con el servicio de riego de las parcelas del demandante se hizo exclusivamente en cumplimiento y conforme a las disposicio-nes de las secciones 11, 33, y 34 de la Ley núm. 63 supra. También alegó que la suspensión del servicio se verificó en mayo y no en junio de 1929; que en abril de 1929 notificó al demandante que la cantidad de agua que le sería suminis-trada en el futuro era incierta debido a las dificultades que se ofrecían para llevar el agua a sus tierras; que el 1929 fue *367el primer año en que funcionó el servicio en su totalidad y que surgieron muchas dificultades; que el 1929 fué un año muy seco, por lo que el demandado se vió obligado a reducir ■el suministro de agua a otras personas en un 50 por ciento; que la suspensión del servicio se efectuó debido a hechos fuera del dominio del demandado y a la gran cantidad de .•agua que se perdía al ser servida al demandante; que el de-mandante nunca pudo haber recibido como beneficio del sistema el valor que alega haber perdido, porque el sis-tema nunca aumenta la producción del terreno a tal extremo en el año inicial de su uso, lo cual se desprende del clamor 'de los terratenientes para que se redujesen las primas; que la cantidad de $6,000 que se alega haber sido perdida en la venta de las tierras no es tal pérdida porque el demandante vendió con una ganancia de $140 por cuerda, y además por-que el aumento en valor de los terrenos sitos dentro del Dis-trito de Regadío no es el resultado de los esfuerzos del dueño hasta que éste ha contribuido con cierta proporción del costo •del sistema mediante el pago de primas. Como materia nueva y de defensa el demandado alegó que la suspensión del servicio de riego pudo y debió haber sido revisada de acuerdo con la sección 34 de la Ley núm. 63 de 1919.
Substancialmente la corte inferior llegó a la conclusión ■de que el demandado había notificado al demandante allá para fines de 1928 de que las dos parcelas en cuestión habían sido incluidas en el distrito provisional de riego creado por la Ley núm. 63 de 1919, supra; quepa partir de determina-das fechas, las mismas serían abastecidas con agua para fines ■de regadío; que el demandante Banuchi, con motivo de dicha notificación, procedió a preparar sus tierras para el cultivo ■de caña de azúcar y en realidad sembró unas 34 cuerdas o .sea aproximadamente la mitad de su extensión total; que por 4 ó 5 meses se suministró el agua y fué luego suspen-•dida por la gran pérdida en que se incurría por razón de las filtraciones a través de las paredes del canal que conducía el agua a las tierras del demandante; que estas filtraciones se *368debían principalmente a la negligencia por parte de los in-genieros y empleados del demandado y debieron haberse evi-tado o reparado antes de notificar al demandante qne sn pro-piedad participaría de los privilegios del regadío. La res-ponsabilidad del demandado fue basada por la corte senten-ciadora en la obligación cnasi contractual qne surge de sn oferta de suministrar agua y en el perjuicio sufrido por el demandante al confiar en ella. Dijo la corte inferior:
“Se ha probado fuera de toda duda, que el demandante con mo-tivo de la notificación del demandado de que a partvt' del 16 de diciembre de 1928 y *5 de enero de 1929 (fechas en que comenzaría a suministrarse agua) comenzó a preparar sus terrenos, sembró cañas e incurrió en gastos, y de ahí en adelante nació su, derecho a que se le sirviera agua y la obUgac-ión del demandado a suministrarla.”
La corte a quo decidió que Banuchi debió haber ejerci-tado en primer término el derecho de revisión concedídole por la sección 34 de la Ley (núm. 63 de 1919) y que los da-ños y perjuicios deben limitarse a los que habría sufrido si se hubiera aprovechado de ese remedio oportunamente. La corte decidió, sin embargo, que la evidencia que tuvo ante sí en cuanto a los daños y perjuicios cubría un campo dema-siado vasto, y por lo tanto declaró sin lugar la demanda, sin pei’juieio del derecho del demandante para incoar otro pleito e introducir evidencia en apoyo del mismo solamente en cuanto a los daños y perjuicios que la corte estimó recia-mables.
La apelada sostiene que el no haberse hecho uso del re-medio provisto por la ley especial anula el derecho del de-mandante a los daños y perjuicios qne hubiere sufrido. El apelante, en su señalamiento de errores, que ascienden a cua-tro, impugna las conclusiones de la corte inferior en el sen-tido de (1) que el demandante debió haber ejercitado el re-medio concedido por la sección 34 de la Ley núm. 63 supra, tal como fue enmendada; (2) que el demandante solamente puede reclamar aquellos daños que habría sufrido si hubiera hecho uso de ese derecho; (3) que el demandante tiene que *369incoar otra acción y limitar sn prueba a los daños y perjui-cios señalados en el error precedente; y (4) que la demanda debe declararse sin lugar.
La parte pertinente de la sección 34 supra, lee como sigue:
. . Disponiéndose, sin embargo, que nada de lo contenido eü esta Ley impedirá la debida distribución del agua por rotación entre los diversos predios de terreno por cualquier canal o lateral, y si al-gún dueño o arrendatario de tal terreno se considera perjudicado por la negativa del Comisionado del Interior de Puerto Rico sobre abas-tecimiento de agua, tal dueño o arrendatario podrá entablar una ac-ción en la corte de distrito del distrito en que radicaren los mencio-nados terrenos para obligar al Comisionado del Interior de Puerto Rico a dejar entrar el agua al terreno;...”
Opinamos que el remedio de cumplimiento específico con-cedido por la sección transcrita no es exclusivo y que el de-mandante puede incoar una acción de daños y perjuicios, si la conclusión de la corte sentenciadora en cuanto a su causa de acción es correcta. Además, no estamos conformes en que se limiten en modo alguno los daños y perjuicios única-mente por no haberse ejercitado el procedimiento especial.
En lo que a la cuestión de la causa de acción se refiere nos inclinamos a convenir con la corte inferior. Considerando la ley envuelta (núm. 63 de 1919) y analizando la situación que surgió como resultado de la oferta del demandado de suministrar agua para regadío, recayó un deber cuasi contractual sobye el demandado de cumplir su oferta hasta que se recolectara la cosecha sembrada descansándose en tal oferta. No tenemos base adecuada para desvirtuar la conclusión de la corte inferior que imputó negligencia al demandado en la preparación y construcción del canal que llevaba el agua a las tierras del demandante.
Bajo estas circunstancias, todo lo que resta por decidir es la cantidad de daños y perjuicios a ser concedidos. Aparece de la evidencia que la caña bajo cultivó era caña de gran cultura y por consiguiente era una cosecha de ca-*370ñas muy bien cultivadas. Igualmente se desprende de los autos que aunque el agua fue suspendida en abril o mayo de 1929 (en junio según el demandante), BanueM no inter-puso ningún procedimiento formal, legal o de otra natura-leza, basta febrero de 1930, cuando radicó una reclamación de daños y perjuicios ante el Comisionado del Interior. La cuestión a determinar, por lo tanto, es la base sobre la cual se han de computar los daños materiales. Somos del crite-rio que el demandante tiene derecho a la diferencia entre el valor neto de la caña tal como fue cosechada en el año 1929-30 y el valor neto de esa caña calculado sobre la base de que hubiera sido regada desde mayo o junio hasta su corte. Cualesquiera otros daños y perjuicios deben ser des-cartados por ser demasiado remotos.
La siguiente evidencia existente en los autos permite a este tribunal hacer por sí mismo la concesión de daños y perjuicios,-.obviándose de este modo una demora adicional:
Ramón Añeses, Alcalde de Isabela en el 1929 y miembro de la Comisión del Riego; Ramón Banuchi, Secretario de la Comisión del Riego en 1929; y Félix Banuchi, el deman-dante ; todos con una vasta experiencia en el cultivo de caña de azúcar, declararon que la diferencia en el tonelaje de la caña del demandante, debido a la falta de regadío en 1929, fue alrededor de 28 toneladas por cuerda. El demandante declaró que a él le pagaba la Central Cambalache $5.44 por tonelada. La evidencia es clara en el sentido de que él so-lamente tenía 33 cuerdas sembradas y sujetas al riego, lo cual deja la pérdida estimada en 924 toneladas y su valor bruto en $5,026.56. De estos cálculos hay que deducir, o to-mar en consideración, los gastos en que el demandante ha-bría incurrido en el corte, transporte, y quizá hasta cierto punto, cultivo del tonelaje que dejó, de obtener. De hecho no tuvo que invertir dinero alguno para tales fines.
.Una lectura de los autos nos convence de que Banuchi perdió por lo ..menos $1,000, mas no tenemos forma alguna *371para determinar, por falta de datos, una suma considerable en exceso de ésta.

Por tanto, dehe revocarse la sentencia apelada y dictarse otra en fa/vor del demandante concediéndole la suma de $1,000.

Los Jueces Presidente Señor del Toro y Asociado Señor Córdova Dávila no intervinieron.